NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 In re: JEFFREY A. DICKERSON,                    No. 14-16554
 Attorney at Law Nevada State Bar No.
 2690,                                           D.C. No. 2:14-ms-00057-GMN
 ______________________________

 JEFFREY A. DICKERSON,                           MEMORANDUM*

                 Petitioner-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Gloria M. Navarro, Chief Judge, Presiding

                           Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      Jeffrey A. Dickerson, an attorney, appeals pro se from the district court’s

order imposing reciprocal discipline on him on the basis of his suspension from the

Nevada State Bar. We have jurisdiction under 28 U.S.C. § 1291. We review for

an abuse of discretion, In re Corrinet, 645 F.3d 1141, 1145 (9th Cir. 2011), and we


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court did not abuse its discretion in imposing reciprocal

discipline against Dickerson because he failed to establish by clear and convincing

evidence that he was deprived of due process, that there was insufficient proof of

the misconduct that led to his suspension from the bar, or that grave injustice

would result from the imposition of reciprocal discipline. See In re Kramer, 282
F.3d 721, 724-25 (9th Cir. 2002) (setting forth the limited circumstances under

which an attorney subject to discipline by another court can avoid a federal court’s

imposition of reciprocal discipline, and setting forth attorney’s burden of proof);

see also D. Nev. L.R. IA 11-7(e)(3) (an attorney respondent “must set forth facts

establishing one or more of the [elements precluding reciprocal discipline] by clear

and convincing evidence” (alteration added)).

      We reject as without merit Dickerson’s contention that he district court

violated his right to due process.

      AFFIRMED.




                                          2                                    14-16554